Citation Nr: 0312233	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral elbow 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to an initial rating greater than 10 percent 
for hemorrhoids.

6.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the left knee 

7.  Entitlement to an initial rating greater than 10 percent 
for traumatic arthritis of the right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO entered a rating decision in June 1998 which, in part, 
denied the veteran's claim of service connection for a right 
knee disorder, and granted service connection for traumatic 
arthritis of the left knee and right ankle and for 
hemorrhoids.  A 10 percent rating was assigned for a single 
disability identified as traumatic arthritis of the left knee 
and right ankle, and a noncompensable rating was assigned for 
hemorrhoids; all ratings were effective from May 1, 1998.  

Subsequently, the RO entered a decision in December 1998 
which denied the veteran's claims of service connection for 
bilateral hip, elbow, wrist, and shoulder disorders.  In 
November 2000, the veteran testified before the undersigned 
Board Member during a travel board hearing at the VARO in 
Columbia, SC.  

In a decision issued in March 2001, the Board denied the 
appeal with respect to service connection for a right knee 
disorder.  Additionally the Board remanded the case to the RO 
for further development of the issues listed on the title 
page of this decision.  While the case was on remand, the RO 
entered a decision in October 2002 which assigned a 10 
percent rating for traumatic arthritis of the left knee and a 
separate 10 percent rating for traumatic arthritis of the 
right ankle, each rating effective from May 1, 1998; a 10 
percent rating was also assigned for hemorrhoids, effective 
from May 1, 1998.  The case was later returned to the Board 
for continuation of appellate review.

Issues # 1 through 5 on the title page of this decision are 
addressed below.  Issues # 6 and 7 on the title page of this 
decision are addressed in a remand at the end of this 
decision.


FINDINGS OF FACT

1.  Any right shoulder manifestations noted in service were 
acute and transitory and resolved without producing chronic 
disability; there is no competent evidence of a current 
bilateral shoulder disability attributable to service. 

2.  There is no competent evidence of a current bilateral 
elbow disability attributable to service. 

3.  Any right wrist bursitis noted in service was acute and 
transitory and resolved without producing chronic disability; 
there is no competent evidence of a current bilateral wrist 
disability attributable to service. 

4.  Any left hip manifestations noted in service were acute 
and transitory and resolved without producing chronic 
disability; there is no competent evidence of a current 
bilateral hip disability attributable to service. 

5.  At no time during the appeal period were hemorrhoids 
productive of persistent bleeding, secondary anemia or anal 
fissures.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  § 38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).

2.  A bilateral elbow disorder was not incurred in or 
aggravated by service.  § 38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).

3.  A bilateral wrist disorder was not incurred in or 
aggravated by service.  § 38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).

4.  A bilateral hip disorder was not incurred in or 
aggravated by service.  § 38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).

5.  An initial rating greater than 10 percent for hemorrhoids 
is not warranted.  § 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, 
Diagnostic Code 7336 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran presented 
in December 1978 complaining of right wrist pain.  He denied 
trauma.  Clinical inspection revealed that the right wrist 
had full range of motion with pain.  The assessment was mild 
bursitis.  The veteran was treated during service for 
thrombosed hemorrhoids.  An April 1997 treatment entry shows 
that the veteran complained of hip pain for the past week.  
X-ray examination of the left hip revealed an elongated 
calcification seen near the superior lip of the left 
acetabulum, thought to be an old ligamentous or muscular 
calcification.  No fracture or dislocation was seen around 
the left hip and bony pelvis.

An examination was conducted in January 1998 for service 
retirement.  The veteran reported that he was unable to 
perform certain motions or assume certain positions because 
of problems with his knees and right elbow.  The assessment 
was polyarthralgia.  It was found that the right arm lacked 5 
degrees of full extension and exhibited acromioclavicular 
crepitus.  No defects of the left shoulder, elbows, wrists or 
hips were noted.  In March 1998, the veteran complained of 
right elbow pain.  Examination of the right elbow was normal.  

A VA rectal examination was performed in June 1998.  The 
veteran reported recurrent flare-ups of hemorrhoid symptoms, 
which usually responded to such treatment measures as sitz 
baths and suppositories.  Clinical inspection showed external 
hemorrhoids which were moderate in size and nontender.  The 
diagnosis was small, nonthrombosed external hemorrhoids.  

The veteran presented at a service department clinic in 
September 2000.  Treatment measures were recommended for 
hemorrhoids.  

A hearing was held in November 2000 at the RO before the 
undersigned Veterans Law Judge.  In testimony, the veteran 
claimed service onset of bilateral disorders of the 
shoulders, elbows, wrists and hips.  He indicated that a 
wrist disorder might have resulted from frequent typing when 
he was an administrative specialist.  He stated that he had 
frequent bleeding from hemorrhoids.

A VA orthopedic examination was performed in October 2001.  
Clinical inspection of several joints was performed.  The 
assessments included the following:  left shoulder-possible 
mild impingement syndrome; right shoulder-no pathology 
detected; bilateral elbows-normal examination; and bilateral 
wrists-normal examination.  

A VA rectal examination was performed in November 2001.  The 
veteran indicated that he treated hemorrhoids conservatively; 
he had not undergone surgery.  He reported that he had 
bleeding from the rectum once or twice a month.  Clinical 
inspection disclosed no sign of any anal fissure and no 
active bleeding.  The size and lumen of the rectum and anus 
were normal.  Proctoscopy revealed piles at the 2 and 4 
o'clock position, but there was no active bleeding.  The 
assessment was internal hemorrhoids.  

Added to the record was an addendum, dated in April 2002, 
from the VA physician who performed the October 2001 
orthopedic examination.  The examiner stated that the October 
2001 orthopedic examination had shown no objective evidence 
of hip pathology.  It was reported that x-rays taken at that 
examination showed no arthritic change, joint space narrowing 
or malalignment.  The examiner referred to the report in the 
claims file from April 1997 showing a calcification near the 
superior lip of he left acetabulum, thought to be a possible 
muscle calcification.  The examiner went on to state that 
this was not readily identifiable on the most recent 
examination and would not cause any disability.  The 
assessment was that the veteran had only mild occasional hip 
pain without objective evidence of disability or any 
pathology on clinical or radiographic examination.

VA medical records, dated from February 2001 to April 2002, 
are of record.  They reflect that the veteran's diagnoses 
included hemorrhoids.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA 
and the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in October 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for VA examinations, and such examinations were 
accorded him.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records are negative for any trauma or 
pathology of the left shoulder, left wrist, right hip or 
either elbow.  There was a single episode of right wrist pain 
during service attributed to bursitis.  There were thereafter 
no documented recurrences of any right wrist pathology during 
subsequent years while the veteran was in service, and no 
wrist disorders were identified on an examination for service 
retirement.  As a well, a single episode of right shoulder 
symptoms was indicated at service separation, although no 
specific disorder of the right shoulder was then identified.  

Significantly, no disorders of the right shoulder or right 
wrist were found on a VA orthopedic examination in 
postservice years.  As well, no current disorders of the left 
shoulder, elbows, or left wrist were noted by the VA 
examiner, who also made no reference to any disorder of the 
right hip, following physical examination.  In addition, a VA 
physician specifically determined that the left hip exhibited 
no current pathology to x-ray or clinical examination, 
notwithstanding a radiographic finding during service of 
calcification of the acetabulum, the portion of the pelvis 
where the head of the femur articulates.  

Here, there is no medical evidence of current bilateral 
disorders of the shoulders, elbows, wrists, or hips 
attributable to military service.  Further, the absence of 
any current disorders of either the right shoulder, right 
wrist, or left hip demonstrates that isolated inservice 
episodes of right wrist bursitis, of right shoulder crepitus 
and slight limitation of motion, and of left hip pain were 
acute and transitory phenomena, which resolved without 
producing chronic disability.  

At bottom, the veteran's assertions are the only evidence 
that he has disorders of both shoulders, elbows, wrists and 
hips attributable to service.  His assertion amounts to an 
opinion about a matter of medical causation.  There no 
indication from the record that the veteran has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that any of the disorders for which service 
connection is sought had its onset in service or is otherwise 
attributable to service.  

For all the foregoing reasons, the claims for service 
connection for bilateral disorders of the shoulders, elbows, 
wrists and hips must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

B.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hemorrhoids, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

VA examinations demonstrate that the veteran, at various 
times, has experienced both external and internal 
hemorrhoids.  Although he reported frequent blood with bowel 
movements, there is no objective evidence to support that 
assertion.  There are also no clinical findings of anal 
fissure or secondary anemia attributable to hemorrhoids.  At 
no time during the appeal period have the criteria been 
satisfied for assignment of a rating greater than 10 percent 
for hemorrhoids.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's hemorrhoids.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  In 
reaching its determination that an initial rating greater 
than 10 percent for hemorrhoids is not warranted, the Board 
has been mindful of the doctrine of the benefit of doubt.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for a bilateral hip disorder is denied.

An initial rating greater than 10 percent for hemorrhoids is 
denied.


REMAND

The Board recognizes that the RO considered functional loss 
from arthritis of the left knee and right ankle in its 
October 2002 rating decision.  However, the Board has 
reviewed the report of the October 2001 rating examination of 
the left knee and right ankle, performed pursuant to the 
Board's March 2001 remand, and concludes that it is 
inadequate for rating purposes.  Although the examiner noted 
the veteran's complaints of fatigue with increased pain at 
the end of the day, he did not discuss the effect on 
functional ability produced by pain, weakened movement, 
excess fatigability, or incoordination.  

In DeLuca v, Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
essential that the rating examination adequately portray the 
functional loss resulting from service connected disability.  
Moreover, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

A Board (or Court) remand confers on the veteran, as a matter 
of law, the right to compliance with the remand orders, that 
the Board remand imposes a concomitant duty to ensure 
compliance with the terms of the remand on the VA, and that, 
moreover, where remand orders of the Board (or Court) are not 
complied with, "the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998). 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of disability from traumatic 
arthritis of the left knee and of the 
right ankle.  Send the claims folder to 
the examiner for review.  All indicated 
special studies should be performed and 
clinical findings reported in detail.  
The examination should be conducted by an 
examiner other than the physician who 
examined the veteran in October 2001, if 
possible. 

It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claims.  If an 
examiner is unable to make any 
determination, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be discussed.

Based  on a complete review of the claims 
file, the examiner should provide medical 
opinion on the following questions:

a)  Describe all manifestations of the 
veteran's left knee and right ankle 
disabilities, to include whether there 
are any findings of subluxation, 
instability, locking or swelling.  Any 
instability in the knee should be 
described as mild, moderate or severe.  

b)  Indicate whether there is any 
ankylosis of the left knee or right 
ankle; and, if so, the position in 
degrees should be given.  If there is 
limitation of motion, the ranges of 
motion should be given in degrees for the 
knee and ankle.  For VA purposes, the 
knee has normal flexion to 140 degrees 
and normal extension is to 0 degrees; the 
ankle has normal dorsiflexion to 20 
degrees and normal plantar flexion to 45 
degrees.  

c)  Determine whether the left knee or 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis (which 
should be expressed in degrees) due to 
any weakened movement, excess 
fatigability, or incoordination.  

d)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee or right ankle is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of additional range 
of motion loss or favorable or 
unfavorable ankylosis (which should be 
expressed in degrees) due to pain on use 
or during flare-ups.  

3.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
With respect to the claim of an increased 
rating for left knee arthritis and right 
ankle arthritis, such readjudication 
should be undertaken in accordance with 
the guidance expressed by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then the RO should issue a Supplemental 
Statement of the Case (SSOC) and provide 
the veteran and his representative an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



